Title: To John Adams from John Quincy Adams, 14 January 1817
From: Adams, John Quincy
To: Adams, John


				N.56. John Quincy Adams
					My dear Sir
					Little Boston, Ealing 14 January 1817.
				
				As you live in terror of my long Letters, and as the very last, I had the pleasure of writing you, was of that description, and not without a smack of orthodoxy, I shall content myself this time with a very few lines, to accompany the Sunday’s Observer and Saturday’s cheap Cobbett; for the Porpuicine to shoot his Quills with more effect has made himself cheap, and although you will know what allowances to make for his violence and his versatility, you will yet perceive evidence enough that he is now beyond all comparison the most popular writer upon political subjects in England.The difficulties of this Country are maturing, not with any thing like the rapidity that he announces, but hitherto with a slow and regular progress. The numbers of people perishing by famine are not yet great; but the cases occasionally occur in every part of the Country. The discontent scarcely keeps pace with the distress, for much of it is kept down by the terror or the bayonet and gibbet on one side, and the allurement of the soup bason on the other. But the only formidable symptom is just now disclosing itself, a falling off in the Revenue. The first appearance of this was in July last, and it is already so considerable, that there is no doubt the income of the present year, will be ten millions Sterling less than that of the last. In the temper of the People, new taxes cannot be imposed. The easiest resource of the Ministers will be new Loans, which they will perhaps disguise under the name of exchequer Bills—This expedient will be easy, and will put off the evil day—But they will not materially reduce their National Establishment, they will reject with contempt all the petitions for Parliamentary Reform, and the National debt in 1817 will be not diminished but increased—The storm is brewing, but by no means ready to burst.I am, Dear Sir, ever affectionately your’s
				
					A.
				
				
			